Exhibit 10.1



--------------------------------------------------------------------------------

ATTENTION:
PLEASE NOTE THAT, FOR YOUR CONVENIENCE, THIS ACCO BRANDS CORPORATION INCENTIVE
PLAN NONQUALIFIED STOCK OPTION AGREEMENT IS DIVIDED INTO TWO PARTS, BOTH OF
WHICH MAKE UP THE FULL AGREEMENT. THIS IS PART ONE OF TWO. PLEASE ENSURE THAT
YOU READ THIS AND THE OTHER PART OF THIS AGREEMENT, WHICH CAN BE FOUND ON THE
“GRANT ACCEPTANCE: VIEW/ACCEPT GRANT” SCREEN OF THE E*TRADE SYSTEM.

--------------------------------------------------------------------------------

2019 ACCO BRANDS CORPORATION INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT, including the Participant Covenants
set forth in Exhibit A hereto (“Participant Covenants”), (collectively, the
“Agreement”) is made and entered into and effective _______ (the “Grant Date”)
by and between ACCO Brands Corporation, a Delaware corporation (collectively
with all Subsidiaries, the “Company”) and __________ (“Participant”).
WHEREAS, the Company desires to grant to the Participant an Award of Stock
Options under the 2019 ACCO Brands Corporation Incentive Plan (the “Plan”) as
set forth in this Agreement.
NOW THEREFORE, the Company and the Participant agree as follows:
1.Plan Governs; Capitalized Terms. This Agreement is made pursuant to the Plan,
and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein. Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan. References in this Agreement to any specific Plan provision
shall not be construed as limiting the applicability of any other Plan
provision. To the extent any terms and conditions herein conflict with the terms
and conditions of the Plan, the terms and conditions of the Plan shall control
except to the extent the Plan provides that the Agreement may vary the terms of
the Plan.
2.    Grant of Option. The Company hereby grants to the Participant a Stock
Option to purchase _______ Shares, at the price of _____ per Share (“Option”),
which price is the Fair Market Value of one Share on the Grant Date. The Option
is not intended to be an incentive stock option under Section 422 of the Code.
THIS AWARD IS CONDITIONED ON THE PARTICIPANT SIGNING THIS AGREEMENT VIA
E-SIGNATURE (AS DESCRIBED AT THE END OF THIS AGREEMENT) WITHIN 45 DAYS OF THE
GRANT DATE, WHICH THE PARTICIPANT ACCEPTS UPON HIS OR HER ELECTRONIC EXECUTION
OF THIS AGREEMENT AS DESCRIBED BELOW, AND IS SUBJECT TO ALL TERMS, CONDITIONS
AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING,


1

--------------------------------------------------------------------------------

Exhibit 10.1


WITHOUT LIMITATION, THE PARTICIPANT COVENANTS SET FORTH ON EXHIBIT A HERETO THAT
APPLY DURING THE PARTICIPANT’S EMPLOYMENT AND FOLLOWING A TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT FOR ANY REASON.
3.    Vesting, Exercise, Expiration and Termination of Option.
(a)    Term. The Option shall have a term expiring on the seventh anniversary of
the Grant Date (“Term”), or earlier as otherwise provided in this Section 3.
(b)    Vesting Generally. Except as otherwise provided in this Section 3, the
Option shall become vested and exercisable pursuant to the following schedule:


Vesting Date
Portion of Option that is Vested and Exercisable
First Anniversary of the Grant Date
One-Third of the Option, rounded to the next higher whole number of Shares


Second Anniversary of the Grant Date
An Additional One-Third of the Option 
for a Total of Two-Thirds of the Option, rounded to the next higher whole number
of Shares


Third Anniversary of the Grant Date
The remaining unvested portion of the Option



(c)    Death; Disability. In the event that the Participant’s employment with
the Company, Affiliate and/or any Subsidiary terminates due to the Participant’s
death or Disability before the date on which the Option shall have become fully
vested and exercisable, to the extent that an Option is not then exercisable,
the Option shall immediately become vested and exercisable with respect to all
Shares covered by the Participant’s Option, and the Option shall remain
exercisable until the earlier of (i) the last day of the term of the Option set
forth in Section (a) hereof, or (ii) 5 years after the date of such termination;
provided, however that an Option may be exercised within one year following the
date of death even if later than the expiration of the term of such Option. In
the case of the Participant’s death, the Participant’s beneficiary or estate may
exercise the Option.
(d)    Retirement. In the event that the Participant’s employment with the
Company, Affiliate and/or any Subsidiary terminates due to the Participant’s
Retirement after the first anniversary of the Grant Date, to the extent an
Option is not then exercisable, the Option shall continue to vest and become
vested and exercisable in accordance with the original vesting terms of Section
3(b) (as if the termination of employment had not occurred) and shall remain
exercisable until the expiration of the term of the Option. If the Participant
dies or incurs a Disability before the Option is fully vested, Section 3(c)
shall apply as if the Participant had been employed on the date of death or
Disability. For this purpose, whether a retired Participant has incurred a
Disability will be determined by the Committee on a uniform basis employing
criteria consistent with Section 2(q)(ii)(C) of the Plan.


2

--------------------------------------------------------------------------------

Exhibit 10.1


(e)    Change in Control.
(i)    Article 17 of the Plan Governs. The provisions of Article 17 of the Plan
shall apply in the event of a Change in Control.
(ii)    24 Months After Change in Control. Any termination of the Participant's
employment occurring more than 24 months after a Change in Control shall be
governed by the provisions of Section 3 of this Agreement other than Section
3(e)(i).
(f)    Divestiture. If the Participant’s employment with the Company ceases upon
the occurrence of a Divestiture after the first anniversary of the Grant Date
prior to the date on which the Option shall have become fully vested and
exercisable, to the extent that an Option is not then exercisable, each
remaining portion of the Option shall immediately become vested and exercisable
with respect to a number of Shares (rounded up to the next integer) equal to the
fraction the numerator of which is the number of days that the Participant was
continuously employed from the Grant Date through the date of the Divestiture
and the denominator of which is the number of days from the Grant Date through
the Vesting Date.
(g)    Other Terminations. Except as otherwise provided under this Section 3, or
under Section 11.2(b) of the Plan, in the event that the Participant’s
employment with the Company, Affiliate and/or any Subsidiary terminates for any
reason prior to the date on which the Option shall have become fully vested and
exercisable, any unvested portion of the Option shall be immediately forfeited,
automatically cancelled and terminated.
(h)    Exercise Period for Vested Portion of Option. Except in the event of a
termination of the Participant’s employment due to death, Disability or
Retirement, upon a termination of the Participant’s employment with the Company,
the vested portion of the Participant’s Option shall be exercisable for a period
of 90 days following the date of such termination. In the event of a termination
of the Participant’s employment due to death or Disability, the Option shall be
exercisable until the earlier to occur of (i) five years after the date of such
termination or (ii) the last day of the term of the Option set forth in
Section 3(a) hereof; provided, in the case of the death of the Participant
during the Participant’s employment by the Company, to the extent that the
Option otherwise would expire pursuant to Section 3(a) hereof, such expiration
date shall be deemed extended for one year following the Participant’s date of
death. In the event of a termination of the Participant’s employment due to
Retirement, the Option shall be exercisable until the last day of the term of
the Option set forth in Section 3(a) hereof.
4.    Exercise Procedure. The Participant may exercise the vested Option, or any
vested portion thereof, by notice of exercise to the Company, in a manner (which
may include electronic means) approved by the Committee and communicated to the
Participant, together with payment of the Option price set forth in Section 2 in
full to the Company for the portion of the Option so exercised, and payment of
any required withholding taxes, (a) in cash or its equivalent or (b) by
tendering (either by actual delivery or attestation) to the Company previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Option Price. Notwithstanding the foregoing, unless otherwise
determined by the


3

--------------------------------------------------------------------------------

Exhibit 10.1


Committee at any time prior to such exercise, the Participant, at his or her
election, may pay such Option price (and withholding taxes) pursuant to such
exercise by a simultaneous exercise of the Option and sale of the Shares
issuable upon such exercise pursuant to a broker-assisted transaction or other
similar arrangement, and use the proceeds from such sale as payment of the
purchase price of such shares (and withholding taxes), in accordance with the
cashless exercise program adopted by the Committee or its delegate pursuant to
Section 220.3(e) (4) of Federal Reserve Board Regulation T. Upon the proper
exercise of the Option, and satisfaction of required withholding taxes, the
Company shall issue in the Participant’s name and deliver to the Participant (or
to the Participant’s permitted representative and in its name upon the
Participant’s death, above), in either book entry or certificate form (in the
discretion of the Company) through the Company’s transfer agent, the number of
shares acquired through the exercise. Subject to the prior approval of the
Committee in its sole discretion, at the time of the Participant’s exercise of
the Option the Participant may pay the Option price and satisfy the minimum
withholding tax obligation required by law with respect to such exercise by
causing the Company to withhold Shares otherwise issuable to the Participant
upon such exercise having an aggregate Fair Market Value equal to the amount of
the sum of such Option price plus the required withholding tax.
5.    Restrictions on Sale. The Participant shall not sell any Shares, after
issuance pursuant to Section 4, at any time when applicable laws or Company
policies prohibit a sale. This restriction shall apply as long as the
Participant is an employee of the Company.
6.    Securities Laws. The Participant’s Option shall not be exercised if the
exercise would violate:
(a)    Any applicable state securities law;
(b)    Any applicable registration or other requirements under the Securities
Act of 1933, as amended (the “Act”), the Exchange Act, as amended, or the
listing requirements of the NYSE; or
(c)    Any applicable legal requirements of any governmental authority.
7.    Participant Covenants; Forfeiture. In consideration of this Option, the
Participant agrees to the covenants, the Company’s remedies for a breach
thereof, and other provisions set forth in the Participant Covenants, attached
hereto, incorporated into, and being a part of this Agreement. The provisions of
Section 3 to the contrary notwithstanding, in addition to any other remedy set
forth in SECTION 7 of the Participant Covenants in Exhibit A, the Participant's
Option, whether or not then vested and exercisable, shall be immediately
forfeited and cancelled in the event of the Participant's breach of any covenant
set forth in SECTIONS 3, 4.1 or 4.2 of Exhibit A.
8.    Miscellaneous Provisions.
(a)    Clawback. The Option, any Shares or cash paid to the Participant, and the
proceeds of the sale of any such Shares, shall be subject to any compensation
deduction, cancellation, clawback or recoupment policies that are approved by
the Board of Directors or by


4

--------------------------------------------------------------------------------

Exhibit 10.1


the Committee (whether approved prior to, on or after the grant or exercise of
the Option) as such policies may be applicable to a covered employee from time
to time, or as may be required to be made pursuant to any applicable currently
effective or subsequently adopted law, government regulation or stock exchange
listing requirement or any policy adopted by the Company or a subsidiary or
affiliate of the Company pursuant to any such law, government regulation or
stock exchange listing requirement which provides for such deduction,
cancellation, clawback or recovery. Without limiting the generality of the
foregoing, such policies may require the cancellation of an award to a
Participant, or may require a Participant to repay amounts previously received
by him or her pursuant to an award, in the event that either the Participant
breaches any post-employment restrictive covenants or obligation, or if it is
determined after termination of employment that the Participant could have been
terminated for Cause, and may also provide for any amounts payable under an
award to be offset by any amounts previously paid to the Participant under any
incentive plan that are required to be repaid pursuant to any such deduction,
cancellation, clawback or recoupment policies. To the maximum extent permitted
by applicable law, the Participant consents to any such offset, deduction,
cancellation, clawback or recoupment.
(b)    No Fractional Shares. Pursuant to Section 21.14 of the Plan, to the
extent any fractional Share would otherwise be issuable to the Participant, the
Participant shall be paid cash or a cash equivalent equal to the Fair Market
Value of such fractional Share.
(c)    Rights as a Stockholder. Neither the Participant nor the Participant’s
representative shall have any rights as a stockholder with respect to any Shares
underlying the Option until the date that the Company delivers such Shares to
the Participant or the Participant’s representative pursuant to a timely
exercise thereof.
(d)    No Retention Rights. Nothing in this Agreement shall confer upon the
Participant any right to continue in the employment or service of the Company
for any period of time or interfere with or otherwise restrict in any way the
rights of the Company or of the Participant, which rights are hereby expressly
reserved by each, to terminate his or her employment or service at any time and
for any reason, with or without Cause.
(e)    Notices. Any notice required or permitted by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery,
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company, Attention: General Counsel,
at its principal executive office and to the Participant at the address that he
or she most recently provided to the Company. To the extent provided by the
Committee, notice may also be given by e-mail or other electronic means.
(f)    Entire Agreement; Amendment; Waiver. This Agreement constitutes the
entire agreement between the parties hereto with regard to the subject matter
hereof. This Agreement supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if the Participant is bound by
any restrictive covenant contained in a previously-executed agreement with the
Company, such restrictions shall be read together with the Participant Covenants
to


5

--------------------------------------------------------------------------------

Exhibit 10.1


provide the Company with the greatest amount of protection, and to impose on the
Participant the greatest amount of restriction, allowed by law. No alteration or
modification of this Agreement shall be valid except by a subsequent written
instrument executed by the parties hereto; provided that for the Company, the
written instrument must be signed by a Senior Vice President or above of ACCO
Brands Corporation. No provision of this Agreement may be waived except by a
writing executed and delivered by the party sought to be charged. Any such
written waiver shall be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.
(g)    Choice of Law; Venue; Jury Trial Waiver. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, as such
laws are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. The Company and the
Participant stipulate and consent to personal jurisdiction and proper venue in
the state or federal courts of Cook County, Illinois and waive each such party’s
right to objection to an Illinois court’s jurisdiction and venue. The
Participant and the Company hereby waive their right to jury trial on any legal
dispute arising from or relating to this Agreement, and consent to the
submission of all issues of fact and law arising from this Agreement to the
judge of a court of competent jurisdiction as otherwise provided for above.
(h)    Successors.
(i)    Limitation on Assignment. This Agreement is personal to the Participant
and shall not be assignable by the Participant otherwise than by will or the
laws of descent and distribution, without the written consent of the Company
executed by a Senior Vice President or above of ACCO Brands Corporation. This
Agreement shall inure to the benefit of and be enforceable by the Participant’s
legal representatives.
(ii)    Company and Successors. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors.
(i)    Severability. If any provision of this Agreement for any reason shall be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated; provided, however, if any
provision of Exhibit A is found to be unenforceable, the entire Agreement will
be null and void.
(j)    Headings; Interpretation. The headings, captions and arrangements
utilized in this Agreement shall not be construed to limit or modify the terms
or meaning of this Agreement. Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter.


6

--------------------------------------------------------------------------------

Exhibit 10.1


By opening this Agreement and clicking the “Accept” button on the “Grant
Acceptance: View/Accept Grant” screen (the Participant’s e-signature, the legal
equivalent of his/her handwritten/wet signature), the Participant:
(1)
Acknowledges that he or she is the authorized recipient of this Agreement and
that he or she has properly accessed the E*Trade online system by use of the
username and password created by the Participant;

(2)
Acknowledges that he or she has read and understands the 2019 ACCO Brands
Corporation Incentive Plan Nonqualified Stock Option Agreement in its entirety,
including Exhibit A, and has also read and understands the 2019 ACCO Brands
Corporation Incentive Plan, which he or she understands will control in the
event of any discrepancy between the Agreement and the Plan; and

(3)
Accepts and agrees to the terms and conditions of the 2019 ACCO Brands
Corporation Incentive Plan Nonqualified Stock Option Agreement in its entirety,
including Exhibit A, and the 2019 ACCO Brands Corporation Incentive Plan.

[Signature page follows]




7

--------------------------------------------------------------------------------

Exhibit 10.1




ACCO Brands Corporation
PARTICIPANT






Name:
Title:




NAME







8